 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          KELLY EUBANKS,                                CASE NO. C18-1414JLR

11                               Plaintiff,               ORDER
                   v.
12
            AUDIT AND ADJUSTMENT
13
            COMPANY, INC., et al.,
14
                                 Defendants.
15
            The court having been notified of the settlement of this matter (see Dkt. # 8) and it
16
     appearing that no issue remains for the court’s determination:
17
            IT IS ORDERED that this action and all claims asserted herein are DISMISSED
18
     with prejudice and without costs to any party.
19
            In the event settlement is not perfected, any party may move to reopen the case,
20
     provided that any such motion is filed within 60 days of the date of this order. All dates
21
     //
22


     ORDER - 1
 1   set in the court’s order regarding the initial disclosures and joint status report (Dkt. # 5)

 2   are hereby VACATED.

 3          Dated this 7th day of January, 2019.

 4

 5                                                      A
                                                        The Honorable James L. Robart
 6
                                                        U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
